Title: From George Washington to Major General Nathanael Greene, 19 July 1780
From: Washington, George
To: Greene, Nathanael


					
						Dear Sir
						Head Quarters Bergen County 19 July 1780
					
					By dispatches recd the last evening from the Count de Rochambeau I am informed that the French Fleet and Army consisting of eight ships of the Line two Frigates and two Bombs and upwards of five thousand Men have arrived at Newport—This makes them rather inferior to the combined naval force of Arbuthnot, and Greaves; but as a second division of ships and land Forces (a circumstance you will keep to yourself) may be expected in a few Weeks, it is probable we shall gain a superiority at sea, by the time we can be ready to operate, as Count de Rochambeau is of opinion that his land force will not be sufficiently recruited under four Weeks from the 12th inst: Should a superiority at Sea be established, it would lessen our land transportation in so considerable a degree, that little or no doubt would remain of our being able to keep up the requisite supply of provision—Forage and Military stores during the time of an operation against New York—But as that is a matter which cannot be ascertained, and as New York seems, for reasons which have presented themselves since the arrival of the Fleet, to be the only object we can attempt it remains to be considered whether it will be possible to maintain an Army proportioned to such an undertaking, when wholly dependant upon a land transportation, aided by a contingent one by way of the Sound—In making your estimates, you are to observe that the Directors of the Bank of Philada engage to deliver upwards of two Months supply of Flour for the American Army

in the Camp, if so ordered, and as we have little reason to doubt the Abilities and activity of these Gentlemen, we may, with tolerable safety, count upon so considerable an aid—Meat will chiefly be brought to us on foot—The Matter then for which we shall be principally apprehensive will be the transportation of Forage and Military Stores—To ensure this there are but three Ways—A competent sum of Money to pay the hire of the teams upon perfoming the service—The exertion of the States to draw them out upon requisition—or Military coercion in case of extremity—Upon the first, deranged as our finances are, we ought to place little dependance—on the second—you can as well judge as myself from the present temper of the States and what they are actually doing and altho’ the third method is a disagreeable one, yet I shall not hesitate, if the resources of the Country are equal to it, to execute it to the utmost of our means if the attainment of so great an object as that which is now before us, is made to depend upon it—With this assurance I beg to know candidly your opinion of the probable practicability of supporting the operation so far as it depends on transportation—While we do not under rate difficulties on one hand, we should not over rate them on the other, nor discourage ourselves from a very important undertaking by obstacles which are to be surmounted. I am &.
				